DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 23 November 2021, with respect to the objections and 35 U.S.C. 101 and 112 rejections have been fully considered and are persuasive.  The outstanding objections and rejections of the Non-Final Office Action have been withdrawn. 
Applicant’s arguments filed 23 November 2021 regarding the 35 U.S.C. 102 and 103 rejections have been considered but are not persuasive or moot based on the current grounds of rejection.
Claim Objections
Claim 23 is objected to because of the following informalities: in claim 23, line 3, “barbituates” should read as “barbiturates”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 8-13, 16-18, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The remaining claims are rejected due to their dependency on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 8, 10-13, 16-18, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0046407 to Ben-Ezra et al., hereinafter Ben-Ezra (previously cited).
Regarding claim 1, Ben-Ezra teaches a device or system comprising: a neural interfacing element (Fig 1A-C) comprising at least one electrode (Fig 1A-C: electrode assembly 20 with electrode contact surfaces 22), suitable for placement on or around a pancreas-related sympathetic nerve of a subject (para 1258), wherein the pancreas-related sympathetic nerve is a pancreas-related sympathetic nerve supplying the lymphatic system of the pancreas (para 1700: the cuff electrode is suitable to fit around and stimulate several different nerves and as such would be equally suitable to stimulate the specified nerve); and a signal generator configured to generate a signal to be applied to the pancreas-related sympathetic nerve via the at least one electrode (Fig 1A-C: control unit 38; para 1261) such that the signal reversibly modulates the neural activity of the pancreas- related sympathetic nerve to produce a change in a physiological parameter in the subject (para 1657), wherein the change in the physiological parameter is one or more of the group consisting of: an increase in blood insulin level, a reduction in (fasting) blood glucose level, a reduction in glycated hemoglobin (HbA1c) level, a reduction in inflammation systemically (e.g. indicated by the levels of circulating cytokines and/or C- reactive protein) or locally in the pancreas, such as insulitis (e.g. indicated by the levels of C-peptide, autoreactive T cells, and/or autoantibodies), an increase in catecholamine levels in the pancreas, an increase in GABA levels in the pancreas, and an increase in the number of pancreatic p cells in the pancreas (para 1697).
Regarding claim 4, Ben-Ezra further teaches wherein the signal stimulates the neural activity of the pancreas-related sympathetic nerve (para 1536-1537).
Regarding claim 6, Ben-Ezra further teaches wherein the signal generator is a voltage or current source configured to generate an electrical signal to be applied to the pancreas-related sympathetic nerve via the at least one electrode (para 0308).
Regarding claim 8, Ben-Ezra further teaches wherein the at least one electrode is a cuff electrode (Fig 1A-C).
Regarding claim 10, Ben-Ezra further teaches wherein the electrical signal has a frequency between 0.1 Hz and 100 Hz (para 0021).
Regarding claim 11, Ben-Ezra further teaches wherein the electrical signal has a current between 0.01 mA and 10 mA (para 0779).
Regarding claim 12, Ben-Ezra further teaches wherein the electrical signal is a charge-balanced DC signal comprising a cathodic pulse and an anodic pulse (para 0490).
Regarding claim 13, Ben-Ezra further teaches a detector for detecting one or more signals indicative of one or more physiological parameters (para 1564); determining from the one or more signals one or more physiological parameters; determining the one or more physiological parameters indicative of worsening of the physiological parameter; and causing the signal to be applied to the pancreas-related sympathetic nerve via the at least one electrode (para 1671).
Regarding claim 16, Ben-Ezra further teaches wherein the signal generator is configured to apply the electric signal for a finite period of time (para 1676).
Regarding claim 17, Ben-Ezra further teaches a method of reversibly modulating neural activity in a pancreas-related sympathetic nerve (para 1261), comprising: (i) implanting in the subject a device or system of claim 1 (para 0477-0479); (ii) positioning the neural interfacing element in signaling contact with the pancreas-related sympathetic nerve (para 0478, 0529); and optionally (iii) activating the device or system (abstract).
Regarding claim 18, Ben-Ezra further teaches wherein the method is for treating type 1 diabetes (T1D) (para 0506).
Regarding claim 26, Ben-Ezra further teaches wherein the cuff electrode is an electrode array for stimulating the pancreas-related sympathetic nerve in a selective manner (para 1561).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Ezra in view of US 2005/0075702 to Shafer, hereinafter Shafer (previously cited).
Regarding claim 9, Ben-Ezra discloses the limitations of claim 6, but does not disclose wherein the signal selectively stimulates the neural activity of nerve fibers supplying the lymphatic system of the pancreas.
However, Shafer teaches wherein the signal selectively stimulates the neural activity of nerve fibers supplying the lymphatic system of the pancreas (para 0056, 0059).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device for modulating a pancreas-related sympathetic nerve of Ben-Ezra wherein the signal selectively stimulates the neural activity of nerve fibers supplying the lymphatic system of the pancreas, as taught by Shafer, for purpose of providing great flexibility for controlling an inflammatory immune response, attenuating an inflammatory immune response at one or more levels, and providing for greater specificity with reduced potential undesired, non-specific effects (para 0014).

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Ezra in view of US 2018/0125419 to Yun et al., hereinafter Yun (previously cited).
Regarding claim 20, Ben-Ezra discloses the limitations of claim 17, but does not disclose administering a GABA-enhancing agent to the subject.
However, Yun teaches administering a GABA-enhancing agent to the subject (para 0030-0031: phenobarbital).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of reversibly modulating neural activity in a pancreas related sympathetic nerve of Ben-Ezra by administering a GABA-enhancing agent to the subject, as taught by Yun, for purpose of enhancing or diminishing symptoms of a disease condition (para 0021).
Regarding claim 23, Yun further teaches wherein the GABA-enhancing agent is a barbiturate (para 0030-0031: phenobarbital is a barbiturate).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792